EXHIBIT 10.20

BLUE NILE, INC.

AMENDED & RESTATED

CHANGE OF CONTROL SEVERANCE PLAN

Section 1. INTRODUCTION.

The Blue Nile, Inc. Amended & Restated Change of Control Severance Plan (the
“Plan”) is established effective January 20, 2012. The Plan provides for the
payment of severance benefits to eligible executives of Blue Nile, Inc. (the
“Company”). This Plan supersedes any severance plan, policy or practice with
respect to Qualifying Terminations (as defined below), whether formal or
informal, written or unwritten, previously announced or maintained by the
Company, including but not limited to the Blue Nile, Inc. Change of Control
Severance Plan established on March 4, 2009 (the “Prior Plan”). This Plan
document also is the Summary Plan Description for the Plan.

Section 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements of the Plan, the Company will
provide the severance benefits described in Section 3 to Eligible Employees.

(1) Definition of “Eligible Employee.” For purposes of this Plan, Eligible
Employees are those employees of the Company selected by the Plan Administrator,
in its sole discretion, to be eligible for severance benefits under the
Plan. The Plan Administrator will make the determination of whether an employee
is an Eligible Employee, and such determination will be binding and conclusive
on all persons. The Plan Administrator will maintain a current schedule of
Eligible Employees with the General Counsel of the Company or such other Company
officer as may be designated by the Plan Administrator. Temporary employees and
independent contractors are not eligible for severance benefits under the Plan.

(2) Obligations of Eligible Employees. In order to receive any benefits under
the Plan:

(i) the Eligible Employee must suffer a Qualifying Termination;

(ii) the Eligible Employee must remain on the job until the date of his or her
Qualifying Termination;

(iii) the Eligible Employee must execute and return to the Company a general
waiver and release in substantially the form attached hereto as Exhibit A,
Exhibit B or Exhibit C, as applicable, within the time frame set forth therein
(the “Release”) and such release must become effective in accordance with its
terms – but not later than the 60th day following his or her Separation from
Service – provided, however, the Plan Administrator has the authority, in its
discretion, to modify the form of the release as necessary to comply with
changes in applicable law and to incorporate the release into a termination
agreement with the Eligible Employee; and



--------------------------------------------------------------------------------

(iv) the Eligible Employee must remain in compliance with his or her continuing
obligations to the Company, including obligations under his or her Employee
Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement (such form, or any similar form, the “Proprietary
Agreement”).

(b) Exceptions to Benefit Entitlement. An employee who otherwise is an Eligible
Employee will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances, as determined by the
Plan Administrator in its sole discretion:

(1) The employee is covered by any other severance or separation pay plan,
policy or practice of the Company or has executed an individually negotiated
employment contract or agreement with the Company relating to severance
benefits, in either case with respect to severance benefits payable upon an
event that constitutes a Qualifying Termination (used herein as defined herein),
and such agreement, plan, policy or practice is in effect on his or her
termination date. In such case, the employee’s severance benefit upon a
Qualifying Termination, if any, will be governed by the terms of such agreement,
plan, policy or practice.

(2) The employee’s employment terminates other than as a result of a Qualifying
Termination, including a termination for Cause prior to the effective date of a
previously scheduled Qualifying Termination, a termination as a result of death
or disability, or a voluntary termination initiated by the employee other than
as a Resignation for Good Reason. Voluntary terminations include, but are not
limited to, resignation, retirement, failure to return from a leave of absence
on the scheduled date and/or termination in order to accept employment with
another entity (including but not limited to any entity that is wholly or partly
owned (directly or indirectly) by the Company or an affiliate of the Company).

(3) The employee has not signed an enforceable Proprietary Agreement covering
the employee’s period of employment with the Company (and with any predecessor)
and does not confirm in writing that he or she is and will remain subject to the
terms of that Proprietary Agreement.

(c) Definition of “Cause”. “Cause” for termination includes one of the following
events that has a material negative impact on the business or reputation of the
Company:

(1) indictment or conviction of any felony or any crime involving dishonesty or
moral turpitude;

(2) dishonesty which is not the result of an inadvertent or innocent mistake by
employee with respect to the Company;

(3) employee’s continued willful violation of his or her obligations to the
Company after there has been delivered to employee a written demand for
performance from the Company’s Board of Directors (the “Board”) which describes
the basis for the Board’s belief that employee has not substantially satisfied
his or her obligations to the Company;

(4) employee’s violation or breach of any material written Company policy,
agreement with the Company, or any statutory or fiduciary duty to the Company;
or

(5) damaging or misappropriating or attempting to damage or misappropriate any
property, including any confidential or proprietary information, of the Company.



--------------------------------------------------------------------------------

(d) Definition of “Change of Control”. A “Change of Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

(1) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change of Control will not be deemed to occur solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change of
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change of
Control will be deemed to occur;

(2) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;

(3) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

(4) during any two (2) year period, individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
(provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Plan, be considered as a member of the Incumbent
Board).

Notwithstanding the foregoing, the term Change of Control will not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required for compliance
with Section 409A of the Code, in no event will a Change of Control be deemed to
have occurred if such transaction is not also a “change in the ownership or
effective control of” the Company or “a change in the ownership of a substantial
portion of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder). In the case of a series of related transactions, and of more than
one of such transactions would constitute a Change of Control, the Change of
Control will be deemed to have occurred on the closing of the first of such
transactions that satisfies in full one of the prongs of this definition.



--------------------------------------------------------------------------------

(e) Definition of “Entity”. “Entity” means a corporation, partnership, limited
liability company or other entity.

(f) Definition of “Exchange Act Person”. An “Exchange Act Person” means any
natural person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended), except that “Exchange Act
Person” will not include (1) the Company or any subsidiary of the Company,
(2) any employee benefit plan of the Company or any subsidiary of the Company or
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, (3) an underwriter temporarily
holding securities pursuant to an offering of such securities, (4) an entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or (5) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) that,
as of the effective date of this Plan, is the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

(g) Definition of “Own,” “Owned,” “Owner,” “Ownership”. A person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(h) Definition of “Qualifying Termination”. A “Qualifying Termination” means the
Eligible Employee suffers an involuntary termination without Cause or a
Resignation for Good Reason, in either case that (i) constitutes a Separation
from Service, (ii) occurs other than as a result of death or disability, and
(iii) occurs on or within twelve (12) months following the effective date of the
Change of Control.

(g) Definition of “Resignation for Good Reason”. A “Resignation for Good Reason”
means the Eligible Employee has resigned from all positions he or she then holds
with the Company (or any successor thereto):

(1) because one of the following actions has been taken without his or her
express written consent:

(i) there is a material reduction (where material is considered greater than
10%) of the Eligible Employee’s annual base salary;

(ii) there is a material adverse change in the Eligible Employee’s position or
responsibilities (including the person or persons to whom the Eligible Employee
has reporting responsibilities);

(iii) the Eligible Employee is required to relocate his or her principal place
of employment to a location that would increase his or her one way commute
distance by more than twenty-five (25) miles; or

(iv) the Company materially breaches its obligations under this Plan or any
then-existing employment agreement with the Eligible Employee; and

(2) the Eligible Employee provides written notice to the Company’s Board within
the 30-day period immediately following such action; and



--------------------------------------------------------------------------------

(3) such action is not remedied by the Company within thirty (30) days following
the Company’s receipt of such written notice; and

(4) the Eligible Employee’s resignation is effective not later than sixty
(60) days after the expiration of such thirty (30) day cure period.

(h) Definition of “Separation from Service”. A “Separation from Service” means a
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h), without regard to any alternative definition thereunder.

Section 3. AMOUNT OF BENEFIT.

(a) Severance Benefits. Subject to the terms and conditions of the Plan, the
Eligible Employee will receive the severance benefits set forth on the
Participation Notice provided to the Eligible Employee, in the substantially
attached hereto as in Exhibit D, at the time such individual is designated an
Eligible Employee, or as may be amended thereafter by the Plan Administrator.
The Eligible Employee must sign and return the Participation Notice to the
Company within thirty (30) days after designation to agree to the terms and
conditions of the Plan.

(b) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, authorize benefits in an amount in addition to
those benefits set forth in Section 3(a) to an Eligible Employee. The provision
of any such benefits to an Eligible Employee will in no way obligate the Company
to provide such benefits to any other Eligible Employee or to any other
employee, even if similarly situated. Receipt of benefits under this Plan
pursuant to such exceptions may be subject to a covenant of confidentiality and
non-disclosure.

(c) Certain Reductions. The Company will reduce an Eligible Employee’s severance
benefits under this Plan by any other severance benefits, pay in lieu of notice,
or other similar benefits payable to the Eligible Employee by the Company in
connection with the Eligible Employee’s Qualifying Termination, including but
not limited to any payments or benefits that are due pursuant to (i) any other
severance plan, policy or practice, or any individually negotiated employment
contract or agreement with the Company relating to severance benefits, in each
case, as is in effect on the Eligible Employee’s Separation from Service,
(ii) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or (iii) any
Company policy or practice providing for the Eligible Employee to remain on the
payroll without being in active service for a limited period of time after being
given notice of the termination of the Eligible Employee’s employment. The
benefits provided under this Plan are intended to satisfy, to the greatest
extent possible, any and all statutory obligations that may arise out of an
Eligible Employee’s termination of employment, and the Plan Administrator will
so construe and implement the terms of the Plan. Such reductions will be applied
on a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.

(d) Best After Tax. If any payment or benefit (including payments and benefits
pursuant to this Plan) that an Eligible Employee would receive in connection
with a Change of Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company will cause to be determined, before any amounts
of the Payment are paid to the Eligible Employee, which of the following two
alternative forms of payment would maximize the Eligible Employee’s after-tax
proceeds: (i) payment in full of the entire amount of the Payment (a “Full
Payment”), or (ii) payment of only a part of the Payment so that the Eligible
Employee receives the largest



--------------------------------------------------------------------------------

payment possible without the imposition of the Excise Tax (a “Reduced Payment”),
whichever amount results in the Participant’s receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company will cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes). If a Reduced
Payment is made, (x) the Payment will be paid only to the extent permitted under
the Reduced Payment alternative, and the Eligible Employee will have no rights
to any additional payments and/or benefits constituting the Payment, and
(y) reduction in payments and/or benefits will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to the Eligible
Employee. Within any such category of Payments (that is, (1), (2), (3) or (4)),
a reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In the event that acceleration of compensation from
the Eligible Employee’s equity awards is to be reduced, such acceleration of
vesting will be canceled in the reverse order of the date of grant. If
Section 280G is not applicable by law to a Participant, the Company will
determine whether any similar law in the Participant’s jurisdiction applies and
should be taken into account.

The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change of Control will
make all determinations required to be made under this Section 3(d). If the firm
so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company will
appoint a nationally recognized independent professional firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.

The firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and the Eligible Employee within thirty (30) calendar days after the date on
which the Eligible Employee’s right to a Payment is triggered (if requested at
that time by the Company or the Eligible Employee) or such other time as
requested by the Company or the Eligible Employee. If the firm determines that
no Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it will furnish the Company and the Eligible
Employee with a statement reasonably acceptable to the Eligible Employee that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the firm made hereunder will be final, binding and conclusive
upon the Company and the Eligible Employee.

(e) Code Section 409A. It was the intention of the Company that all benefits
provided under the Prior Plan were exempt from the application of Section 409A
of the Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively, “Section 409A”). It is similarly intended that
all of the benefits provided under this Plan satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9), and the Plan will be construed to the greatest extent possible
as consistent with those provisions. To the extent not so exempt, the Plan (and
any definitions in the Plan) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(iii)), an Eligible Employee’s
right to receive any installment payments under the Plan will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under the Plan will at all times be considered a separate
and distinct payment. If the Plan Administrator determines that any of the
payments upon a Separation from Service provided under the Plan (or under any
other arrangement with the Eligible Employee) constitute “deferred compensation”
under Section 409A and if the Eligible Employee is a “specified employee” of the
Company, as such term is defined



--------------------------------------------------------------------------------

in Section 409A(a)(2)(B)(i), at the time of his or her Separation from Service,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of the
Eligible Employee’s Separation from Service, and (ii) the date of the Eligible
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to the Eligible Employee a lump sum amount equal to the sum
of the payments upon Separation from Service that the Eligible Employee would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above. No interest will be due on any
amounts so deferred. If Section 409A is not applicable by law to an Eligible
Employee, the Plan Administrator will determine whether any similar law in the
Eligible Employee’s jurisdiction applies and should be taken into account.

Section 4. COMPANY PROPERTY.

(a) Return of Company Property. An Eligible Employee will not be entitled to any
severance under the Plan unless and until the Eligible Employee returns all
Company Property, unless otherwise expressly permitted by the Company to retain
one or more items of Company Property. For this purpose, “Company Property”
means all paper and electronic company documents (and all copies thereof)
created and/or received by the Eligible Employee during his or her period of
employment with the Company and other Company Property which the Eligible
Employee had in his or her possession or control at any time, including, but not
limited to, Company and/or Employer files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company and/or an Employer (and all reproductions thereof in
whole or in part). As a condition to receiving benefits under the Plan, Eligible
Employees must not make or retain copies, reproductions or summaries of any such
Company Property. However, an Eligible Employee is not required to return his or
her personal copies of documents evidencing the Eligible Employee’s hire,
termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company.

(b) Transition of Work. An Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee (1) has
satisfactorily transitioned his or her work and information concerning his or
her work to the Company to the extent reasonably requested in writing by the
Company and (2) has provided the Company with all logins, passwords, passcodes
and similar information created by the Eligible Employee for documents, email
and electronic files that the Eligible Employee created or used on Company
systems.

Section 5. WITHHOLDINGS AND DEDUCTIONS.

All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes. If an Eligible Employee is indebted to the
Company at the time of his or her Qualifying Termination, the Company reserves
the right to offset any Play Payments by the amount of such indebtedness.
Additionally, if an Eligible Employee is subject to withholding for taxes
related to any non-Plan benefits, the Company may offset any Plan Payments by
the amount of such withholding taxes. However, Plan Payments will not be subject
to any deductions under employment benefit plans, such as, but not limited to,
401(k) plan contributions and/or 401(k) loan repayments, except as otherwise
required by law or the terms of those plans.



--------------------------------------------------------------------------------

By accepting participation in the Plan, the Eligible Employee agrees to review
with his or her own tax advisors the federal, state, provincial, local, and
foreign tax consequences of participation in the Plan. The Eligible Employee
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Eligible Employee understands that he
or she (and not the Company) will be responsible for his or her own tax
liability that may arise as a result of participating in the Plan.

Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator is the Compensation Committee
of the Board of Directors. As Plan Administrator, the Compensation Committee is
the named fiduciary charged with the responsibility for administering the Plan.
The Plan Administrator will have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Plan and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The Plan
Administrator may delegate any or all of its administrative duties to an officer
of the Company and any such delegation will convey with it the full
discretionary authority of the Plan Administrator to carry out the delegated
duties. The Company and the Plan Administrator will indemnify and hold harmless
any person to whom it delegated its responsibilities to the greatest extent
permitted by law, provided such person does not act with gross negligence or
willful misconduct. The rules, interpretations, computations and other actions
of the Plan Administrator or its delegate will be final and binding and
conclusive on all persons.

(b) Termination; Amendment.

(1) This Plan will automatically terminate on the third anniversary of the
adoption of the Plan if no Change of Control has occurred by that date. If a
Change of Control has occurred by that date, this Plan will terminate on the
date that is twenty-four (24) months and one (1) day after the effective date of
the Change of Control; provided, however, that no such termination will affect
the right to any unpaid benefit of any Eligible Employee whose Qualifying
Termination date has occurred prior to such date, and such unpaid benefit rights
will continue to be governed by the terms of this Plan.

(2) The Company reserves the right to amend this Plan (including the exhibits
hereto) and the benefits provided hereunder at any time prior to a Change of
Control of the Company; provided, however, that no such amendment will affect
the right to any unpaid benefit of any Eligible Employee whose Qualifying
Termination date has occurred prior to amendment of the Plan.

(3) Any purported amendment or termination of this Plan (and the exhibits and
appendices hereto) upon or following a Change of Control of the Company will not
be effective as to any Eligible Employee who has not consented, in writing, to
such amendment or termination. Any action amending or terminating the Plan will
be in writing and executed by a duly authorized executive officer of the
Company.

Section 7. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan will not be deemed (i) to give any employee or other person any right
to be retained as an employee of or other service provider to the Company or
(ii) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without cause, which right is hereby reserved.



--------------------------------------------------------------------------------

Section 8. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and will be construed in accordance with
the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the extent
not preempted by ERISA, the laws of the State of Washington (without regard to
principles of conflict of laws).

Section 9. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

The Compensation Committee of the Board of Directors

Blue Nile, Inc.,

Attn: General Counsel

411 First Avenue S., Suite 700

Seattle, WA 98104

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.



--------------------------------------------------------------------------------

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:

The Compensation Committee of the Board of Directors Blue Nile, Inc.

Attn: General Counsel

411 First Avenue S., Suite 700

Seattle, WA 98104

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 9(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 9, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

Section 10. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan will be unfunded, and all benefits under the Plan will be paid only
from the general assets of the Company. An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors. Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.



--------------------------------------------------------------------------------

Section 11. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company by the Internal Revenue Service is 91-1963165. The Plan
Number assigned to the Plan by the Plan Sponsor pursuant to the instructions of
the Internal Revenue Service is 525.

(b) Ending Date for Plan’s Fiscal Year and Type of Plan. The date of the end of
the fiscal year for the purpose of maintaining the Plan’s records is
December 31. The Plan is a welfare benefit plan.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Blue Nile, Inc.

Attn: General Counsel

411 First Avenue S., Suite 700

Seattle, WA 98104

(d) Plan Sponsor. The Plan Sponsor is:

The Compensation Committee of the Board of Directors Blue Nile, Inc.

Attn: General Counsel

411 First Avenue S., Suite 700

Seattle, WA 98104

The Plan Sponsor’s and Plan Administrator’s telephone number is (206) 336-6700
and facsimile number is (206) 336-6809.

Section 12. STATEMENT OF ERISA RIGHTS.

Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(3) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.



--------------------------------------------------------------------------------

(c) Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules as set forth in detail in Section 10
herein.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 10 herein. In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

Section 13. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
will be in writing and will be deemed given when delivered personally, when
received electronically (including email addressed to the Eligible Employee’s
Company email account and to the Company email account of the Company’s General
Counsel), or when deposited in the U.S. mail, with postage prepaid, and
addressed to the parties, in the case of the Company or the Plan Administrator,
at the address set forth in Section 11(d) and, in the case of an Eligible
Employee, at the address as set forth in the Company’s employment file
maintained for the Eligible Employee as previously furnished by the Eligible
Employee or such other address as a party may request by notifying the other in
writing.

(b) Transfer and Assignment. The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan will be binding upon any surviving entity
resulting from a Change in Control and upon any other any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder. Following a Change of
Control, any references to the “Company” in this Plan will be deemed to be
references also to any successor to the company.



--------------------------------------------------------------------------------

(c) Waiver. Any party’s failure to enforce any provision or provisions of this
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and will not be considered part of this Plan for any other
purpose.

Section 14. CIRCULAR 230 DISCLAIMER.

THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (31 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT PARTICIPATION IN THIS CHANGE OF CONTROL SEVERANCE PLAN. YOU SHOULD SEEK
ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

Section 15. EXECUTION.

To record the adoption of the Plan as set forth herein, Blue Nile, Inc. has
caused its duly authorized officer to sign this Plan, effective as of
January 20, 2012.

 

BLUE NILE, INC. By:   /s/ Vijay Talwar Title:   Chief Executive Officer



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Blue Nile, Inc.
Amended & Restated Change of Control Severance Plan (the “Plan”).

I understand that this Release, together with the Plan and any termination
agreement into which this Release may be incorporated,, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) the ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily to sign it sooner); (d) I
have seven (7) days following the date I sign this Release to revoke the ADEA
Waiver by providing written notice to an officer of the Company; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release. Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke the ADEA Waiver thereafter.
This Release will become effective on the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release.

 

EMPLOYEE Name:     Date:    



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Blue Nile, Inc.
Amended & Restated Change of Control Severance Plan (the “Plan”).

I understand that this Release, together with the Plan, and any termination
agreement into which this Release may be incorporated,constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company,
affiliates of the Company and me with regard to the subject matter hereof. I am
not relying on any promise or representation by the Company that is not
expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) the ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose to voluntarily to sign it sooner); (d) I
have seven (7) days following the date I sign this Release to revoke the ADEA
Waiver by providing written notice to an officer of the Company; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release. Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke the ADEA Waiver thereafter.
This Release will become effective on the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release.

 

EMPLOYEE Name:     Date:    



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Blue Nile, Inc.
Amended & Restated Change of Control Severance Plan (the “Plan”).

I understand that this Release, together with the Plan and any termination
agreement into which this Release may be incorporated,, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT D

BLUE NILE, INC.

AMENDED & RESTATED

CHANGE OF CONTROL SEVERANCE PLAN

PARTICIPATION NOTICE

You,                     , have been designated as an Eligible Employees under
the Blue Nile, Inc. Amended & Restated Change of Control Severance Plan (the
“Plan”). You are eligible for the following severance benefits upon a Qualifying
Termination, subject to the terms and conditions of the Plan:

1. Severance Benefits.

(a) Cash Severance. The Company will make a lump sum payment of “Cash Severance”
to the Eligible Employee in an amount equal to [        ] x (Base Salary +
Target Bonus). The Cash Severance will be paid in a lump sum on the 60th day
after the date of the Separation from Service.

(b) COBRA Premium Benefit. If the Eligible Employee was enrolled in a group
health plan (i.e., medical, dental, or vision plan) sponsored by the Company or
an affiliate of the Company immediately prior to the Qualifying Termination, the
Eligible Employee may be eligible to continue coverage under such group health
plan (or to convert to an individual policy) at the time of the Eligible
Employee’s termination of employment under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (together with any state law of similar effect,
“COBRA”). The Company will notify the Eligible Employee of any such right to
continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums, or
waiver of any cost of coverage under any self-funded group health plan, will be
credited as payment by the Eligible Employee for purposes of the Eligible
Employee’s payment required under COBRA. Therefore, the period during which an
Eligible Employee may elect to continue the Company’s or its affiliate’s group
health plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay insurance premiums that the Company pays, if any, or, with
respect to a self-funded plan, any obligation to pay the cost of coverage to the
Company that the Company waives, if any) will be applied in the same manner that
such rules would apply in the absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company will pay the full amount of the Eligible Employee’s COBRA premiums, or
will provide coverage under any self-funded plan, on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under the Company’s
group health plans, including coverage for the Eligible Employee’s eligible
dependents, until the earliest of (i) the end of the [        ] month period
following the Eligible Employee’s Qualifying Termination, (ii) the expiration of
the Eligible Employee’s eligibility for the continuation coverage under COBRA,
or (iii) the date when the Eligible Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the date of the Qualifying Termination through
the earliest of (i) through (iii), the “COBRA Payment Period”). Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay the Eligible Employee, on the first day of each month
of the remainder of the COBRA Payment Period, a fully taxable cash payment equal
to the COBRA premiums for that month, subject to applicable tax withholdings and
deductions (such amount, the “Special Severance Payment”). On the 60th day
following the Eligible Employee’s Separation from Service, the Company will make
the first payment under this clause (and, in the case of the Special Severance
Payment, such payment will be made the Eligible Employee, in a lump sum) equal
to the aggregate amount of payments that the Company would have paid through
such date had such payments commenced on the Separation from Service through
such 60th day, with the balance of the payments paid thereafter on the original
schedule.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

In all cases, if the Eligible Employee becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Payment Period, the Eligible Employee must immediately
notify the Company of such event, and all payments and obligations under
paragraph will cease. For purposes of this Section 1(b), any applicable
insurance premiums that are paid by the Company will not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c) Accelerated Vesting. The vesting and exercisability of all then-outstanding
compensatory equity awards held by the Eligible Employee will be accelerated
such that the awards are fully vested and exercisable as of the date of the
Qualifying Termination.

2. Timing of Payments: Notwithstanding the payment schedules set forth above, no
benefits will be paid prior to the 60th day following the Separation from
Service, or, if permitted under Section 409A, the effective date of the Release
(as applicable, the “Initial Payment Date”). Instead, on the Initial Payment
Date, the Company will pay the Eligible Employee the benefits the Eligible
Employee would otherwise have received on or prior to such date pursuant to the
original schedule through the Initial Payment Date, with the balance of the
benefits being paid as originally scheduled. With respect to COBRA payments, the
Eligible Employee may be required to pay the COBRA premiums directly until the
Initial Payment Date.

3. Definitions: The following definitions will apply for purposes of this
Exhibit D:

 

  (a) “Base Salary” will mean the greater of the Eligible Employee’s base salary
in effect immediately prior to (i) the Change of Control or (ii) the date of the
Qualifying Termination. Base Salary does not include variable forms of
compensation such as bonuses, incentive compensation, commissions, expenses or
expense allowances.

 

  (b) “Target Bonus” will mean the target annual incentive bonus, expressed in
dollars, which the Eligible Employee is eligible to earn in the fiscal year in
which (A) the Change of Control occurs or (B) the Qualifying Termination occurs,
whichever of (A) or (B) is greater.

The foregoing severance benefits are subject to all of the terms and conditions
of the Plan, including reduction against any other severance owed to the
Eligible Employee.

I accept my designation as an Eligible Employee and agree to be bound by the
terms and conditions of the Plan. I understand and agree that my acceptance of
participation in the Plan replaces my eligibility, if any, to participate in the
Prior Plan.

 

   Signature    Print Name